Citation Nr: 1542987	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1980 to May 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2008 and November 2009 by the Detroit, Michigan, and St. Louis, Missouri (respectively), Regional Offices (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has been retained by the Detroit, Michigan RO.

In March 2012, the Veteran participated in an RO formal hearing, and in June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.   

In July 2015, the Board remanded the case for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

The more probative evidence of record fails to link the Veteran's current lower back, left shoulder, or left elbow disabilities to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters issued in October 2007 and August 2009 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained, as well as post-service VA treatment records and records from the Social Security Administration.  The Veteran was also provided with VA medical examinations in October 2009 and August 2015.  The examination reports, along with the 2015 expert medical opinion, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's full medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and the medical opinions contain reasoned explanations.  

The Veteran also presented evidence at both an RO formal and Board hearing conducted during the pendency of the appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the VA employees who conducted the hearings identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2) .

In sum, there is no indication in the record that any additional evidence is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Service Connection Claims

The Veteran is seeking service connection for lower back, left shoulder, and left elbow disabilities, which he claims he developed as a result of his in-service duties as an aircraft baggage handler.  He further asserts that his left upper extremity disabilities are either caused by or have been exacerbated by his lower back disability, as his lower back disability creates right-sided pain, thereby causing him to overuse his left side.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record reflects that the Veteran is currently diagnosed with lower back, left shoulder, and left elbow disabilities, as reflected in recent medical records.  Specifically, the Veteran's August 2015 VA examination, afforded to the Veteran pursuant to the Board's remand directives, noted current diagnoses of lumbar spine degenerative disc disease and degenerative joint disease, left shoulder degenerative joint disease and tendonitis, and left elbow degenerative joint disease.

Furthermore, as noted by the Board when remanding this case, the Veteran has competently and credibly reported experiencing back, left shoulder, and left elbow pain during service.  

Additionally, with regard to the Veteran's left shoulder and elbow disability claims, the Veteran's service treatment records include November 1981 treatment records reflecting the Veteran's complaints of left shoulder pain and left arm weakness, and a contemporaneous left shoulder x-ray noted that the Veteran's left A/C joint appeared off-set.  In May 1983, the Veteran was diagnosed with a recurrent trapezius strain, and in August 1983, a left shoulder x-ray was interpreted to reveal normal results.  In September 1983, the Veteran was diagnosed with a possible left shoulder facet impingement and findings included slight atrophy of the left middle trapezius muscle and tenderness to pressure applied to left scapular region.  In May and June of 1985, the Veteran was treated for left-sided bodily symptoms, affecting his left arm, shoulder, and leg, of unknown etiology, and in June 1986, an EEG revealed normal results.  In April 1986, the Veteran underwent a separation medical examination, at which time his upper extremities were assessed as normal.  The Veteran's first post-service treatment for left shoulder and left elbow complaints were recorded in 1998.

With regard to the Veteran's lower back disability claim, his service treatment records do not document any specific back related complaints or treatment, and his separation medical examination assessed his spine as normal.  After service, the record includes an October 1993 treatment record noting that the Veteran experienced a lumbosacral spasm after a lower back injury one week prior to the time of treatment, and contemporaneous x-ray findings of L-2 compression fracture were recorded.  A June 1995 treatment reflects the Veteran's report of the onset of his lower back pain 10 years prior, during active service.  1997 lumbar spine x-rays revealed decreased height of L-2 that could be indicative of an old compression fracture.

April 2009 magnetic resonance imaging (MRI) studies of the Veteran's lumbar spine, left shoulder, and left elbow revealed no abnormalities of the elbow and shoulder and degenerative changes of the lumbar spine.  An April 2009 left elbow x-ray suggests evidence of possible joint effusion or fracture.  

Pursuant to the Board's remand directives, the Veteran was afforded VA examinations in August 2015 assessing his claimed elbow, shoulder, and lower back disabilities, at which time he was diagnosed with left elbow degenerative joint disease, left shoulder tendonitis and left A/C joint degenerative joint disease, and lumbar spine degenerative joint disease and degenerative disc disease, as well as a mild anterior edge deformity of L-2.  After reviewing the Veteran's entire medical history, to specifically include all information set forth above, the examiner opined that the Veteran's currently-diagnosed lumbar spine, left shoulder, and left elbow disabilities were less likely than not related to service.  

In support of these opinions, the examiner stated that with regard to the Veteran's lower back disability, while the Veteran's has reported experiencing ongoing back pain since service, the clinical evidence failed to suggest a correlation between the Veteran's current lower back disability and service, as the clinical evidence reflects the onset of his spinal abnormalities many years after service and after his post-service career performing manual labor.  Indeed, the examiner concluded that the Veteran's current lumbar spine abnormalities were consistent with and likely due to his age, his body mass index indicating his obesity, his congenitally smaller spinal canal, and his history of lipomatosis.  This conclusion would be consistent with the Veteran's separation examination report reflecting that the Veteran's spine was normal at the time of his separation from military service.

With regard to the Veteran's left shoulder and left elbow disabilities, the examiner determined that the chronology of the Veteran's treatment for his in-service left shoulder complaints, including the one radiological finding of an offset A/C joint not detected in latter in-service x-rays, indicated that he had an acute left shoulder injury which resolved during service, as reflected by the findings of a normal left upper extremity on separation from service.  Further, the examiner noted that the Veteran was able to engage in post-service careers that required his ability to perform heavy lifting, and the Veteran's first post-service left shoulder and left elbow complaints were recorded many years after service.  Given this chronology indicating that the Veteran's in-service left upper extremity complaints were acute and transitory, and that the first indication of chronic left shoulder and elbow disabilities was many years after service and after his post-service career involving manual labor, the examiner concluded that it is less likely than not that the Veteran's current left shoulder and left elbow disabilities are related to service.  

The Board finds that the 2015 medical opinions are of more probative value than the Veteran's own assertions of causation.  Although the Veteran is competent to report experiencing back, shoulder, and elbow pain during and since service, and although the Board has determined that his reports of symptoms are credible, the Board notes that the Veteran is a lay person with no known medical expertise; therefore, he lacks the requisite qualifications to provide a medical nexus between service and his current disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   Accordingly, his assertions that his current disabilities are related to service are afforded no probative value.  Conversely, the 2015 medical opinions are rendered by a VA physician, with extensive medical expertise, who reviewed the entirety of the Veteran's medical history and concluded that no such nexus exists.  Moreover, the examiner's opinions are unequivocally stated and supported by detailed rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the opinions are afforded great probative value.

As an aside, the Board notes that given that the more probative evidence of record fails to link the Veteran's lower back disability to service, the Board need not address the Veteran's theory that he developed his left shoulder and left elbow disabilities as a result of overusing his left extremities to compensate for right-sided lower back pain.  

In sum, as the more probative evidence of record fails to relate the Veteran's lower back, left shoulder, and left elbow disabilities to service, the preponderance of evidence is against the Veteran's service connection claims; there is no doubt to be resolved, and service connection for lower back, left shoulder, and left elbow disabilities is not warranted.  


ORDER

Service connection for a lower back disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left elbow disability is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


